Citation Nr: 1703328	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's former spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.  He had subsequent service in the Florida National Guard from September 26, 1995 to September 24, 2001.  He was called to perform State Active Duty on October 25, 1996 and transitioned to inactive status on March 6, 2001.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of this hearing is associated with the claims folder.

In June 2014 and January 2016 the Board remanded this issue for additional development.


FINDING OF FACT

An acquired psychiatric disorder was not shown in service and is not related to a disease or injury of service origin.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in an August 2007 letter that explained what information and evidence was needed to substantiate claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The August 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in December 2011 and a VA records review in July 2014.  Per the January 2016 Board remand instructions, the Veteran was also provided a VA records review in May 2016.  The report of the May 2016 VA record review reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the May 2016 VA addendum report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

In light of the above, the Board also finds that the RO substantially complied with the January 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include psychosis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as psychosis is through a demonstration of continuity of symptomatology.  The presumption provision applies only to periods of active duty, not active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  See Biggins, supra; see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) [if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period].  

However, as will be addressed below, depression and depressive disorder (dysthymia) are not classified as a psychosis, and therefore may not be granted on a presumptive basis.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that before being deployed to Saudi Arabia for six months during the Gulf War, he was an exemplary soldier and family man, but, thereafter, he changed and began having problems with anger and depression that he states led to his divorce and to the psychiatric condition he suffers from today.  He insists that his depression did not stem from his divorce, but rather the distress he was already feeling following his return from Saudi Arabia resulted in the failure of his marriage and his ultimate decision to seek psychiatric treatment.

The Veteran's service treatment records are negative for complaints or treatments related to an acquired psychiatric disorder.

A September 2006 VA psychology treatment note diagnosed the Veteran with stable major depressive disorder.

An October 2006 VA psychology treatment report noted that the Veteran had a history of depression and temperamental problems who had indicated that he had been depressed since his wife left him 4 years ago. The Veteran also reported that 4 years ago his private physician prescribed psychotropic medications for him. 

On a January 2007 VA psychology treatment note, the treating physician noted that the Veteran reported being depressed since he left the military.

A May 2007 VA psychology treatment note provided a diagnosis of depressive disorder and anxiety disorder.  

A November 2007 VA treatment note, the treating psychologist noted that the Veteran reported that since his deployment to Saudi Arabia in 1990, he had never been the same.

In his February 2008 notice of disagreement, the Veteran argued that before deploying overseas, he was a "perfect soldier", and that thereafter, his performance deteriorated.  In addition, he submitted lay statements from his mother and ex-wife in support of his claim.

His mother specifically stated that the Veteran "had a normal type life going, with a wife and child on the way, when he was sent to Saudi Arabia.  A short while after returning home from Saudi, his normal type life started having problems for some reason.  He wasn't the same person as he was before he went away."

His ex-wife specifically stated that the anger the Veteran "displays never existed before 1991.  The medical issues today never existed before 1991.  The medication he has to endure was never an issue before 1991.  He was content with the things and people around him."

The Veteran and his ex-wife testified at a hearing before the Board in February 2010.  The Veteran explained he had no incidents in basic training.  He went through air assault school and was "doing good as a solider" with good "efficiency ratings on monthly evals."  He indicated he did not "really have any problems whatsoever" prior to his deployment to Saudi Arabia.  He explained that before he went, he was being recommended for leadership schools and that after he came back, they no longer recommended him for the school because his "attitude had changed."  He explained that after he returned from Saudi Arabia, people, including his mother, would "walk on eggshells around him".  He explained that he would go places and people would be "checking" him out like he was "some suspicious character."  He stated that he no longer had a relationship with his parents.  He explained that he was only 38 years old and felt completely alone.  He related that if he could lock himself away and be alone the rest of his life, he would.  He believes he can attribute such feeling to his military deployment.  He explained that he was not like that before and it built up over time.  The Veteran's ex-wife testified that she had known the Veteran since he was 17 and before the Gulf War, their marriage was "great."  However, when the Veteran returned from Saudi Arabia and his son had just been born, the Veteran did not care anything about his son despite having been excited to find out his wife was pregnant.  As time went on, he became less excited and got angry a lot.  His ex-wife described him as "just a very angry, angry, angry individual."  She explained that he had a lot of nightmares and would not talk about his deployment experiences and his attitude "got worse as time went on."  His ex-wife explained that there had been times when he was afraid of her husband and that he would be rough with her and the children in a way he had not been before.  She stated it got to the point where she "just couldn't do it anymore."  She explained that following deployment, the Veteran was paranoid and shaky.  She stated he started stuttering a lot which he had never done before.  She said that his parents would not help and so she "walked away."

The Veteran underwent a VA examination in December 2011.  The examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS).  The examiner indicated that the first record of depression was in October 2006.  The examiner noted that the Veteran did not receive treatment for nor did he report any symptoms of depressive disorder during his military service or during his service in the Florida National Guard.  Upon entering the National Guard he reported no mental health conditions at that time.  On evaluation, the Veteran did not report any significant stressors which occurred during his service in Desert Storm, or during any of his military service.  He was first treated for symptoms of depression in 2006.  The examiner opined that it was less likely as not that the Veteran's psychiatric disorder initially manifested during his military service from November 1989 to November 1993.  Additionally, no psychiatric treatment was shown during his period of National Guard service, or can be attributed to any verified period of ACDUTRA or INACDUTRA.

In a July 2014 records review, a VA examiner reviewed the record and concurred with the opinion of the examiner in December 2011.  The examiner noted that the treatment records did not support a claim for depression.  Notably, the Veteran did not receive treatment for nor did he report any symptoms of depressive disorder during his military service or during his service in the Florida National Guard.  Upon entering the National Guard he reported no mental health conditions.  On examination, he did not report any significant stressors which occurred during his service in Desert Storm or during any of his military service.  He was first treated for symptoms of depression in 2006.   The examiner noted that no psychiatric treatment was shown during his period of National Guard service or could be attributed to any period of ACDUTRA or INACDUTRA.

Per the January 2016 Board remand instructions, a record review was conducted by a VA examiner in May 2016.  The examiner opined that the Veteran's persistent depressive disorder (dysthymia) was less likely than not causally or etiologically related to active duty service, to include the Veteran's deployment to Saudi Arabia for 6 months as part of Operation Desert Storm, as opposed to being more likely due to some other factor or factors.  The examiner noted that this opinion was based on the Veteran's military records, a review of the claims file, treatment records, clinical evaluation, review of recent research, DSM diagnostic criteria and the January 2016 Board remand instructions which included lay statements from the Veteran's ex-wife and mother.  The examiner noted that the Board in its January 2016 remand had determined that there had not been adequate consideration by the VA examiners of the lay evidence and statements in support of the Veteran's claim that tended to suggest that he was suffering from psychological issues, specifically depression and anger management, prior to his divorce as a result of his deployment to the Persian Gulf.  The examiner indicated that even with the Veteran's report that he entered into treatment with private provider in or around 2002, the rationale of the December 2011 VA examination remained viable.  Notably, the Veteran's military service records had no documentation of any mental condition but demonstrate that he had received commendation for outstanding service.  The change in date of the initial treatment to 2002 did not invalidate the opinion that it was less likely than not that the Veteran's psychiatric disorder initially manifested during his military service.  The 2002 date was still 9 years after his active duty ended, 12 years after his deployment to Saudi Arabia and also followed his exemplary service in the Florida National Guard.  Lending further support to this opinion was the Veteran's September 1995 enlistment examination in to the National Guard where he did not report any mental health symptoms and denied such symptoms as depression or excessive worry, frequent trouble sleeping or nervous trouble of any sort.  The examiner determined that it was apparent that the lay evidence and statements in support of the Veteran's claim that tended to suggest that he was suffering from psychological issues, specifically depression and anger management prior to his divorce and as a result of his deployment to the Persian Gulf, were inconsistent with documented reports.  The examiner noted that any statement about the Veteran's psychological issues occurring prior to his divorce as a result of his deployment to the Persian Gulf would be based on mere speculation only.  While the Veteran's claim was corroborated by the statements of his ex-wife and mother, they were inconsistent with the medical records.  The evidence supported the opinion that the Veteran's mental health condition (initially treated as early as 2002) was less likely as not casually or etiologically related to active duty service, to include the Veteran's deployment to Saudi Arabia for 6 months as a part of Operation Desert Storm in 1990 as opposed to it being more likely due to some other factor or factors.  The examiner concluded that while it was possible that a mental condition could have developed as a result of deployment to Saudi Arabia, it was less likely than not that it would be first diagnosed/treated 12 years later following a period of successful service in the National Guard.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an acquired psychiatric disability is not warranted.

As there are current diagnoses of major depressive disorder (dysthymia), the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including psychosis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2016). 

However, service connection is not warranted on a presumptive basis for a chronic disease as none of the Veteran's various diagnoses are eligible for service connection as a chronic disease.  38 C.F.R. § 3.309 (a).  Although the term "psychosis" is a listed chronic disease, none of the Veteran's diagnoses is encompassed by that term, and psychosis has never been assessed or complained of.  See 38 C.F.R. §§3.309(a), 3.384.  As such, service connection based on the presumption in favor of chronic diseases cannot be granted.

Regarding service connection on a direct basis, the Veteran's service treatment records are again negative for treatment or complaints related to an acquired psychiatric disability and there are no clinical findings or diagnoses of any psychiatric disability during service or for several years thereafter.

The first documented medical evidence of a psychiatric disorder is an October 2006 VA psychology treatment report which noted that the Veteran reported that 4 years ago (in 2002) his private physician prescribed psychotropic medications for him. 
This initial treatment in 2002 is many years after the Veteran's discharge from service.  Additionally, as noted by the May 2016 VA records reviewer, the 2002 date was still 9 years after the Veteran's active duty ended, 12 years after his deployment to Saudi Arabia and also followed his exemplary service in the Florida National Guard.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

To the extent that the Veteran is asserting that he experienced acquired psychiatric disability in service and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board notes again that the Veteran's service treatment records are negative for complaints or treatments related to psychiatric symptoms while the record also demonstrates that the Veteran did not present with psychiatric complaints until 2002.  As noted by the May 2016 VA records reviewer, the Veteran's claim of continuity since service was corroborated by the statements of his ex-wife and mother, but they were inconsistent with the medical records.  

Additionally, the only medical opinions addressing the etiology of the acquired psychiatric disability weigh against the claim.  Specifically, the May 2016 VA record reviewer indicated that the Veteran's mental health condition (initially treated as early as 2002) was less likely as not casually or etiologically related to active duty service, to include the Veteran's deployment to Saudi Arabia for 6 months as a part of Operation Desert Storm in 1990 as opposed to it being more likely due to some other factor or factors.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  
 
The Board notes the Veteran's contentions regarding the etiology of his claimed acquired psychiatric disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that an acquired psychiatric disorder is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran, his representative, his ex-wife and his mother do not have the medical expertise to provide an opinion regarding the acquired psychiatric disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence and also specifically addressed the lay contentions of the Veteran's ex-wife and his mother.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


